Welcome
As President, I would today like to welcome 10 members of the Southern Sudan Legislative Assembly, led by its Speaker, Mr Wani Igga, who have travelled all the way to Strasbourg to visit the European Parliament.
(Applause)
The Southern Sudan Legislative Assembly, in which they sit, was set up as a result of the Comprehensive Peace Agreement signed in 2005 after a long and brutal civil war. The Assembly plays a crucial role in monitoring the implementation of legislation and implementation of the Peace Agreement. On behalf of the European Parliament, I wish to say that we support your Assembly, which has to cope with the challenges currently facing Sudan, especially with the prospect of the elections scheduled for next year. We hope that your visit will help you to find a peaceful solution to the Sudan conflict and that it will stimulate political dialogue between the European Parliament and your Assembly on the reconstruction process following the conflict in your country. I therefore welcome you to the European Parliament.